Appeal from an order of the Supreme Court at Special Term, Albany County, dated October 8, 1976, which, in a proceeding pursuant to section 330 of the Election Law to invalidate the independent nominating petition designating appellants as candidates of the Independence Party for the public offices of President of the United States of America, Vice-President of the United States of America, and 41 Electors of President and Vice-President, denied appellants’ motion to dismiss the proceeding as untimely. While we disagree with Special Term’s conclusion that the affidavits submitted by three of the appellants fail to raise an issue of fact because the affiants failed to state either their address or zip code, we nonetheless find that the proceeding was timely commenced (Election Law, § 330). Order affirmed, without costs. Greenblott, J. P., Kane, Mahoney, Larkin and Herlihy, JJ., concur.